Citation Nr: 1714201	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  17-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Legal entitlement to nonservice connected death pension.

3.  Legal entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Gregory T. Shannon




INTRODUCTION

The Veteran served as a recognized guerilla from March 1945 to November 1945 and with the Special Philippine Scouts from May 1946 to March 1949.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran died in April 2014.  The appellant is the Veteran's surviving spouse.

2. Service department records show that the Veteran served with the recognized guerilla service from March 1945 to November 1945, and served with the Special Philippine Scouts from May 1946 to March 1949.

3. At the time of his death, the Veteran did not have any claims pending before VA and was not service-connected for any disability.

4.  The appellant filed her claim for accrued benefits in June 2016, over one year after the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 107, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40 (2016).

2.  The claim for accrued benefits must be denied by operation of law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to the claims for entitlement to accrued benefits and eligibility for nonservice connected death pension benefits, as shown below, the facts are not in dispute and the claims are barred as a matter of law.  Thus, the VCAA is inapplicable to these claims.  See Smith v. Gober, 14 Vet. App. 227, 231-232   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) and (d)(3).

II.  Nonservice-connected Death Pension

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service connected disability.  
38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "'veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the United States Army Forces in the Far East (USAFFE), including service with the recognized guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, is recognized service for certain VA purposes.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  However, such persons shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice connected disability pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40; 59 Stat. 538 (Armed Forces Voluntary Recruitment Act of 1945, Public Law 190, 79th Congress).

By contrast, service in a regular component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts" would establish entitlement to nonservice connected pension benefits.  38 C.F.R. § 3.40(a).

The Veteran served with the recognized guerilla service from March 1945 to November 1945, and served with the Special Philippine Scouts from May 1946 to March 1949.  This is supported by the Veteran's own statements, an ARCEN Form 632 from the service department showing verified Philippine guerilla service from March 4, 1945 to November 14, 1945, and a March 1949 letter written by a commanding officer of the United States Army, contemporaneously with the Veteran's separation, which recognized the Veteran as a Philippine Scout.  In light of verification from the service department, additional development is not required to establish the Veteran's service.  See Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014).

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant does not allege, nor do the service records show that the Veteran had service as an "Old Philippine Scout" or a "Regular Philippine Scout" before October 6, 1945.  The Veteran's period of service is not in dispute; nor is any other period of service alleged.

There is no legal basis on which the appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA nonservice connected pension benefits.  Thus, the appellant is not eligible for entitlement to VA death pension benefits.

III. Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a). 

 An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim was not timely filed as the Veteran died in April 2014, and the appellant's claim was dated June 30, 2016.

Additionally, the record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and, the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application." Jones at 1300.

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law as the appellant's claim was not filed timely and because there was no claim for VA benefits pending before the Veteran's death in 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

Concerning the appellant's claim for service connection for the cause of the Veteran's death, the Board observes that the appellant was not sent notice pursuant to the VCAA. 

As noted above, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the appellant's claim for DIC benefits was received by the AOJ in July 2016.  A review of the record reveals that the appellant was not provided any VCAA notice regarding her claim for DIC benefits consistent with Hupp at any point during the appeal period.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice.

Additionally, the Board notes that a medical opinion was not obtained in this case. In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the court clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A (a)(2).  Therefore, the Board finds that a remand is necessary in order to obtain a medical opinion.

The Veteran's causes of death are documented as chronic obstructive pulmonary disease (in severe respiratory distress), community acquired pneumonia (high risk) and atelectasis.  Pleural effusion was noted to be considered a significant condition contributing to the Veteran's death.  The medical records included in the claims file are limited, but a review of the file reveals records related to the Veteran's respiratory system and provide a reasonable possibility of substantiating the appellant's claim.  In particular, the Veteran's service treatment records show he was in a hospital for over a month in 1945 due to possible tuberculosis.  During this time, observations were made about the Veteran's chest, lung and diaphragm including findings of marked elevation of the diaphragm.  A February 1959 VA examination contains an evaluation of the Veteran's respiratory system, including an assessment of tactile and vocal fremitus showing an increase more on the right than the left lung.

The appellant asked the RO to consider 38 C.F.R. § 3.307, but this was not discussed in the supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information of the evidence information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected in accordance with Hupp.
 
 2.  Contact the appellant and request that she provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal including medical records leading up to the death of the Veteran.

Obtain non-duplicative copies of all records referred to by the appellant that are not already of record.  Any negative response must be associated with the claims file.
 
3.  Arrange for a VA medical examiner to review the record and assess the appellant's claim.  The examiner should review the entire record to include a copy of this Remand.  The examiner is asked to provide a report and opinion addressing the following question: 

(a) Is it at least as likely as not (a probability of 50 percent or greater) that the disorders which caused or contributed to the Veteran's death manifested during service or were caused or aggravated by any aspect of service?

Review of the entire file is required; however, attention is invited to the service treatment records from 1945 and the VA examination from 1959.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim for service connection for the Veteran's cause of death should be readjudicated, including consideration of the application of 38 C.F.R. § 3.307.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


